Case: 13-30666      Document: 00512493655         Page: 1    Date Filed: 01/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30666
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 8, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GLEN NEALY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CR-291-1


Before KING, DAVIS, and SMITH, Circuit Judges.
PER CURIAM: *
       Glen Nealy appeals his conviction and sentence for failing to register as
a sex offender under the Sex Offender Registration and Notification Act
(SORNA). He contends that the 30-month sentence, imposed consecutively to
a two-year state sentence for the same conduct, is substantively unreasonable
and an abuse of discretion.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30666     Document: 00512493655     Page: 2   Date Filed: 01/08/2014


                                  No. 13-30666

      The sentence, including its consecutive nature, is in accord with the
proper rules and guideline calculations and is presumed reasonable.           See
United States v. Candia, 454 F.3d 468, 474-75 (5th Cir. 2006). Moreover, the
district court gave a thorough explanation of reasons for sentence, especially
in light of the arguments made at sentencing. See United States v. Mondragon-
Santiago, 564 F.3d 357, 362 (5th Cir. 2009) (noting that a sentence within the
guideline range does not require much explanation). Nealy merely asks us to
substitute his assessment of the sentencing factors for the district court’s well-
reasoned assessment, which is directly contrary to the deferential review
dictated by Gall v. United States, 552 U.S. 38, 46 (2007). His disagreement
with the sentence does not rebut the presumption of reasonableness. See
United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). Nealy fails to show
that his sentence was unreasonable or an abuse of discretion. See Gall, 552
U.S. at 46, 51; Rita v. United States, 551 U.S. 338, 351 (2007).
      Nealy also argues that Congress improperly delegated to the Attorney
General the authority to determine whether SORNA would apply to offenders
convicted before SORNA was implemented. He concedes that we foreclosed
this non-delegation argument in United States v. Whaley, 577 F.3d 254, 263
(5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                        2